         Case 1:19-cv-01102-CM Document 10-1 Filed 04/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                        :
In re:                                  :
                                        :
21st CENTURY ONCOLOGY HOLDINGS, INC., :
et al.,                                 :
                                        :
                    Reorganized Debtors :
                                        :
------------------------------------x                       Case No. 1:19 Civ. 1102 (CM)
                                        :                   (On appeal from 17-22770 (RRD))
ANDREW L. WOODS,                        :
                                        :
                     Appellant,         :                   DECLARATION OF
                                        :                   CLARK A. FREEMAN
         – against –                    :
                                        :
21st CENTURY ONCOLOGY HOLDINGS, INC., :
                                        :
                     Appellee.          :
                                        :
------------------------------------x


I, Clark A. Freeman, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.      I am an attorney at the law firm of Sullivan & Worcester LLP, counsel to

Appellee Reorganized Debtor 21st Century Oncology Holdings, Inc.

       2.      I submit this declaration to provide the Court with certain documents from the

Bankruptcy Record on Appeal that Appellee cites to in its brief.

       3.      Attached as Exhibit 1 is a true and correct copy of the proof of claim number 175

filed by Appellant Andrew L. Woods against Debtor 21st Century Oncology, Inc. on July 27,

2017 (“Woods Claim No. 175”). In filing Woods Claim No. 175, Appellant attached: the

Amended and Restated Executive Employment Agreement with Debtor Radiation Therapy

Services, Inc. d/b/a 21 Century Oncology dated as of May 2013 as Exhibit A; and the Amended
         Case 1:19-cv-01102-CM Document 10-1 Filed 04/10/19 Page 2 of 2



Complaint that he filed in the U.S. District Court for the Middle District of Florida, 2:16 Civ.

897, on March 9, 2017, as Exhibit C.

       4.     Attached as Exhibit 2 is a true and correct copy of the Bankruptcy Court’s

Memorandum of Decision dated January 11, 2019 [Docket No. 1291] (the “Decision”).

       5.     Attached as Exhibit 3 is a true and correct copy of the Bankruptcy Court’s Order

Granting in Part the Reorganized Debtors’ objection to Claim 175 filed on behalf of Andrew L.

Woods dated January 31, 2019 [Docket No. 1302] (the “Order”).

       6.     Appellant appeals from the Decision and Order.

       I declare under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York
       April 10, 2019
                                                     /s/Clark A. Freeman
                                                     Clark A. Freeman




                                                 2
